     Case 2:20-cv-05044-DMG-AFM Document 28 Filed 02/23/21 Page 1 of 1 Page ID #:362




1                                                                                 JS-6
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                            CENTRAL DISTRICT OF CALIFORNIA
9
                                                  )
10     JUSTIN SANCHEZ, et al.,                    ) Case No. CV 20-5044-DMG (AFMx)
                                                  )
11                              Plaintiffs,       )
                                                  )
12                 v.                             ) JUDGMENT
                                                  )
13                                                )
       LOS ANGELES DEPARTMENT                     )
14     OF TRANSPORTATION, et al.,                 )
                                                  )
15                                                )
                                                  )
16                              Defendants.       )
                                                  )
17                                                )
18
19           This Court having granted Defendants the City of Los Angeles and the Los Angeles
20     Department of Transportation’s Motion to Dismiss with prejudice by Order dated February
21     23, 2021,
22           IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
23     of Defendants and against Plaintiffs Justin Sanchez and Eric Alejo.
24
25     DATED: February 23, 2021
26                                                              DOLLY M. GEE
27                                                      UNITED STATES DISTRICT JUDGE

28



                                                  -1-
